Citation Nr: 0828688	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease (DJD) of the hands and knees, and 
if so, whether the reopened claim should be granted.  

2. Entitlement to an initial compensable evaluation for 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted entitlement to service 
connection for prostatitis evaluated as zero percent 
disabling from July 1, 1991; and determined new and material 
evidence had not been submitted adequate to reopen a claim 
for entitlement to service connection for DJD of the hands 
and knees.  

The veteran presented testimony at a personal hearing in June 
2005 before a Veterans Law Judge who is no longer employed by 
the Board.  He was offered the opportunity to testify at 
another hearing but responded in May 2008 that he did not 
wish to appear at a hearing and wanted his case adjudicated 
on the current record.  

The claim was remanded in June 2006 for additional 
development.  

As veteran's claims addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an April 1996 rating decision, the RO denied 
entitlement to service connection for DJD of the hands and 
knees.  The appellant was notified of the decision and his 
appeal rights in April 1996.  The appellant did not appeal 
that decision and it became final.

2.  Evidence received since the final April 1996 rating 
decision is new and material on the issue of entitlement to 
service connection for DJD of the hands and knees, bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the claim for entitlement to service connection 
of these issues.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for DJD of the hands and knees has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, the 
Board finds that new and material evidence has been received 
on the issue of entitlement to service connection for DJD of 
the hands and knees and has reopened the claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for DJD of the hands and knees.  
The veteran contends that he injured his right knee during 
athletic activities at Maxwell Air Force Base during June 
1976 and that knee has been a continuing problem since that 
time.  The left knee suffers from the same type of 
difficulties; it is just not as bad yet.  Both his knee and 
hand problems were caused by overuse during military service.  
He claims that his record of arthritic condition was well 
documented in his military medical records and noted 
treatment on several occasions.  He reports that a bone scan 
post service revealed extensive and serious arthritis 
throughout his body.  

Service connection for DJD of the hands and knees was 
previously denied by the RO in April 1996.  The appellant did 
not appeal this decision.  Thus, the decision became final.  

Even though the decision became final, the claim shall be 
reopened, and the former disposition of the claim reviewed, 
if new and material evidence is secured or presented.  
38 U.S.C.A. § 5108.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim to reopen was filed prior to August 29, 
2001, the effective date of a revision of 38 C.F.R. § 3.156, 
pertaining to new and material evidence.  Accordingly, the 
prior version is applicable to the veteran's claim.

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to Aug. 29, 2001).  

Evidence considered at the time of the April 1996 rating 
decision included service medical records, VA outpatient 
treatment records, military clinic records and report of VA 
examinations in September and November 1995.  

Service medical records show that in June 1976 the veteran 
fell playing soccer and had a probable strain of a right knee 
ligament, rule out meniscus.  He was given ice, an Ace wrap 
and put on crutches.  In December 1979 x-rays revealed a chip 
fracture of the left index finger.  In December 1981 he 
suffered a fracture of the right index finger.  

The veteran's initial claim received in April 1991 sought 
entitlement to service connection for arthritis discovered in 
November 1989 mostly in both shoulders.  In a February 1992 
rating decision he was granted entitlement to service 
connection for mild DJD of the lumbar spine and denied 
entitlement to service connection for DJD of both shoulders.  
The veteran disagreed and initiated an appeal.  

At a RO hearing in December 1992, the veteran amended his 
claim to include service connection for DJD of the bilateral 
knee and bilateral hand.  He contended that he was having 
multiple joint problems.  He testified as to knee and hand 
symptoms experienced in service and post service   

Post service medical records show that in February 1993 the 
veteran complained of left knee pain after a long drive the 
previous weekend.  The assessment was left knee pain.  X-rays 
were negative except for degenerative changes.  Examination 
was negative.  In August 1993 he complained of pain behind 
his knee caps on prolonged sitting and driving.  Examination 
in September 1995 showed a diagnosis of DJD involving 
multiple joints including the wrists and hands.  

At a VA examination of joints in November 1995, the 
impression was poly-arthritis, poly-arthralgia secondary to 
degenerative disease.  An x-ray of the knees revealed normal 
knees.  The hands and wrists were essentially normal save for 
minor degenerative changes perhaps at the thumb carpal 
metacarpal joint and altered bone texture in the proximal 
phalanx of the 2nd ray of the right hand which could indicate 
a healed fracture.  

In an April 1996 rating decision the RO denied entitlement to 
service connection for DJD of the hands and knees.  The RO 
found that service medical records were negative for x-ray 
evidence of degenerative joint disease of the hands and 
knees.  The RO found that this condition neither occurred in 
nor was caused by service.  In addition, it could not be 
presumed as there was no verified diagnosis of degenerative 
joint disease within one year of the veteran's release from 
active duty.  The veteran was notified of this decision by 
letter dated in April 1996.  The veteran did not appeal this 
decision and therefore it became final.  

Evidence received with the veteran's claim in September 2000 
includes VA treatment records, private medical records, the 
veteran's statements, and hearing testimony.  

A VA whole body scan conducted in September 2000 shows 
degenerative changes including of the bilateral knee.   

In the veteran's notice of disagreement received in September 
2001, he stated that conclusive tests were not asked for 
sooner partly because the pain medication he was on for his 
back since the mid 1980s had been very effective in relieving 
pain, not just in his back, but in all arthritic areas.  Now 
the development of such thing as the "trigger" finger in 
his right middle digit and tingling in arms and hands was a 
little harder to deny.  He was also concerned about recurrent 
of ligament problems in his right knee.  

Private treatment records show that in July 2002 the veteran 
sought treatment for his right knee symptoms that began 
suddenly approximately one year earlier when pivoting on a 
planted foot.  His history, symptoms and complaints were 
essentially identical for both knees.  With respect to 
severity of the complaints, the right knee was more 
symptomatic.  On examination patello femoral crepitus was 
present bilaterally and X-rays of the right knee revealed 
DJD.  August 2002 that the veteran's right knee had DJD and a 
possible torn medial meniscus.  

At a hearing before a Decision Review Officer in November 
2003, the veteran testified that his arthritic disability of 
the hands and knees was secondary to over use or prolonged 
use while on active service for approximately 30 years.  

Private medical records show that in July 2002 for an MRI of 
the right knee, the veteran reported no specific injury but 
reported pain in the area of the patella.  The anterior 
cruciate ligament (ACL) was somewhat ill defined, possibly 
related to adjacent synovitis or a previous ACL injury.  The 
anterior and posterior cruciate ligaments appeared intact as 
were the medial and lateral collateral complexes.  The 
impression was slight progression of degenerative 
osteoarthritic changes of the right knee.  A MRI of the right 
knee in January 2004 after a fall in September 2003 found 
that multiple abnormalities were present on the previous 
examination and were essentially only slightly worse at that 
time.  

VA outpatient treatment records show that in January 2004 a 
MRI showed slight progression of degenerative osteoarthritic 
changes of the right knee.  In February 2004 the veteran 
presented with complaints of right knee pain that had been 
present for 15-20 years.  The impression was osteoarthritis 
of the right knee.  The doctor discussed the possibility of 
total knee replacement in the future.   In January 2005 the 
veteran was issued a knee brace.  A VA whole body bone scan 
in January 2005 revealed degenerative changes of both knees.  

The veteran presented testimony in June 2005 about his 
bilateral knee problems.  He testified that in service in 
1976 he tore a ligament while playing soccer.  The knee was 
x-rayed and a wrap put on it.  He was given a cane and 
medication.  He did not have follow-up.  He was just told it 
would take time to heal and try not to use it any more than 
necessary.  It bothered him during the course of his military 
career.  He went to sick call several times but got to the 
point where he knew that all that would be done was to 
receive pain medication.  The veteran was certain that he 
documented complaints of knee pain in his retirement 
examination however he filed a claim for it in 1992 which was 
denied.  He was not certain that he sought treatment within 
the first year after retirement from service.  Although he 
did recall receive a cortisone shot in the mid 1990s in 1994 
or 1995.  Whenever he had a problem, he did not seek medical 
treatment but just took pain medication, and used an Ace 
bandage.  He never asked his private treating physician 
whether his knee condition could be related to the injury he 
had in service.  He described his employment post service 
which did not involve strenuous work.  He denied seeing 
anybody for treatment of his hands.  

In August 2006 the veteran wrote that his knee problems 
continued to plague him.  The injections were wearing off and 
he now had braces for both knees and a cane which he used 
frequently.  

Private medical records show that when seen in August 2006, 
it was noted that the right knee symptoms began gradually 10 
years earlier.  Treatment consisted of medication injections.  

Private medical records show that in January 2007 the veteran 
sought treatment for his hands.  He complained of diminished 
motion and pain that occurred one month earlier.  The 
specific localization of the symptoms on the right hand is 
second metacarpal phalangeal joint.  An x-ray of the right 
hand revealed DJD.  The impression was arthralgia and DJD.  
In February 2007 the impression of the left hand was 
osteoarthritis.  

After a review of the evidence of record, the Board notes 
that some medical records received pertain to unrelated 
disorders and are not probative to the issue.  In addition, 
duplicate copies of records previously considered, by their 
very nature, may not be new and material evidence.  38 C.F.R. 
§ 3.156(a). 

The Board finds that additional evidence, presumed credible 
for this purpose, when viewed with that previously of record 
is new and material evidence as defined by the regulation.  
Service medical records show complaints and treatment for a 
right knee condition and fractures of fingers.  The veteran 
has testified as to having symptoms in service and continued 
symptomatology post service of his hands and knees.  
Additional medical evidence submitted includes radiology 
reports which show DJD of the hands and knees.  This evidence 
bears directly and substantially on the question of service 
connection for arthritis of the hands and knees and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).  Accordingly, the claim for entitlement 
to service connection for arthritis of the hands and knees is 
reopened. 

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection will be addressed in the 
remand attached to this decision.  38 U.S.C.A. § 5108.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
the hands and knees is reopened and the appeal is granted to 
this extent only.

REMAND

As discussed above, the claim for service connection for 
arthritis of the hands and knees has been reopened.  However, 
additional development is needed prior to appellate review.  
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  

The veteran also seeks entitlement to an initial compensable 
rating for prostatitis.  The Board notes that in an August 
2001 rating decision the RO assigned a zero percent 
evaluation effective July 1, 1991.  The veteran appealed the 
evaluation assigned.  

During the period since the veteran's claim for service 
connection for prostatitis was received, VA amended its 
schedule for rating genito-urinary disabilities, to include 
those regarding the evaluation of prostate disorders, 
effective February 17, 1994.  59 Fed. Reg. 2527 (Jan. 18, 
1994); 59 Fed. Reg. 14567 (Mar. 29, 1994), as amended at 59 
Fed. Reg. 46339 (Sept. 8, 1994).  Thus, this claim requires 
consideration of the proper disability evaluation under the 
prior and revised regulations.  It does not appear that the 
veteran has been provided the applicable regulations prior to 
February 17, 1994.  

Prior to February 17, 1994, Diagnostic Code 7527 provided 
that prostate infections were to be rated as chronic cystitis 
depending upon functional disturbance of the bladder, under 
the provisions of 38 C.F.R. Part 4, Code 7512.  Pursuant to 
Diagnostic Code 7512, a noncompensable evaluation is 
warranted for mild chronic cystitis.  A 10 percent evaluation 
is warranted for moderate chronic cystitis with pyuria and 
diurnal and nocturnal frequency.  A 20 percent evaluation 
required moderately severe cystitis with diurnal and 
nocturnal frequency with pain and tenesmus.  38 C.F.R. Part 
4, § 4.115a, DC 7527 (prior to Feb. 17, 1994).

Effective February 17, 1994, under DC 7527, prostate gland 
infections, are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. Part 4, 
§ 4.115b, DC 7527.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
38 C.F.R. § 4.115a (2007).  Evaluation under urine leakage 
involves ratings ranging from 20 to 60 percent and 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence. When 
those factors require the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day, a 60 percent rating is warranted.  When there 
is leakage requiring the wearing of absorbent materials which 
must be changed two to four times per day, a 40 percent 
rating is warranted.  A 20 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  38 C.F.R. § 
4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night. A 10 percent 
rating contemplates daytime voiding interval between two and 
three hours, or awakening to void two times per night.  38 
C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every two 
to three months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  38 C.F.R. § 
4.115a.

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrant a 10 percent 
evaluation.  A 30 percent rating is warranted for recurrent 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Where urinary 
tract infections result in poor renal function, the 
disability is to be evaluated as poor renal function.  38 
C.F.R. § 4.115a.

The Board notes that the veteran is also service connected 
for residuals of prostate cancer which is evaluated under DC 
7528 which provides that if there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  

The Board notes that both chronic prostatitis and residuals 
of prostate cancer may be rated as voiding dysfunction which 
would violate the rule against the pyramiding of 
disabilities.  However, prostatitis may be rated as urinary 
tract infection if that is the predominant area of 
dysfunction.  Thus, the RO should determine the predominant 
area of dysfunction due to chronic prostatitis.  Only the 
predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of any knee or hand disability 
found to be present.  The claims folder 
must be made available to the examiner.  
The examiner must opine as to whether it 
is at least as likely as not that the 
veteran has any knee and hand disability 
that is related to or had its onset in 
service, or to any symptoms shown within 
one year of his separation from service.  
In doing so, the examiner should 
acknowledge the veteran's report of a 
continuity of symptoms.  

2.  Notify the veteran of the prior and 
revised regulations for evaluating 
prostate infections under DC 7527 from 
July 1991 to the present.  

3.  Then, readjudicate the claims.  As to 
his prostatits claim, the RO must consider 
the prior and revised criteria under DC 
7527 for evaluation of prostate 
infections.  The RO should indicated the 
predominate area of dysfunction, voiding 
dysfunction or as urinary tract infection, 
due to chronic prostatitis.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


